Reasons for Allowance
1.	Claims 1-2 and 4-21 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical fingerprint sensor. The closet prior arts, Smith (US 20170161543 A1) and Zeng (CN 108258017 A), individually or in combination, discloses an optical sensor module comprises an imaging unit array including a plurality of imaging units disposed on a substrate, and a photosensitive surface of each imaging unit is opposite to a reflection layer. The sensor module further comprises a first light blocking layer including a first aperture array, the first aperture array comprises a plurality of first apertures each corresponding to light transmitting area used to allow light reflected by an object to the reflection layer to pass through and is reflected to the image unit.  The sensor module also comprises a second light blocking layer. But the priors of record fail to teach wherein the second light blocking layer comprising a third aperture and a fourth aperture aligned with the first aperture and used to allow the light reflected by the reflection layer to the corresponding one of the imaging units to pass through.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691